Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 08/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uskert (9,143,023).
As to independent claim 8,Uskert teaches a turbofan jet engine (column 1, lines 14-13), wherein the engine comprises: an outer cowling (102); a motor structure with a stator (100) of a circular electric drive motor (10) with stator pole irons (400) attached, stator coils (430) wound on the stator pole irons (400); a fan and fan blades (310), and a rotor coupled to the fan (40) wherein the fan blades (40) are configured to spin at a variable speed by deriving power from the circular electric motor (10) as shown in figures 1, 9.  
As to independent claim 10, Uskert teaches a circular electric drive motor coupled to a turbofan jet engine of an airplane(column 1, lines 14-13), the circular electric motor (10) comprising:P128737US00 a motor support structure: a spin rotor member with arms (310) radiating toward the motor support structure having four cardinal points; and a plurality of stator pole irons (400) wound with stator coils (430), wherein a stator pole iron (430) is affixed at each cardinal point and an intermediate point on the motor support structure and sequentially electrically activated as shown in figures 1, 9 and 11

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) ) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) in view of Goretzki (3,849714).
	As to independent claim 1, Uskert teaches an airplane engine system (column 1, lines 14-13), comprising: a circular electric motor (10) coupled to a fan of a turbofan jet engine of an airplane (40) , the circular electric motor (10) comprising: a motor support structure (20): a spin rotor member (200) with arms (310) radiating toward the motor support structure having four cardinal points (see figure 1) : a plurality of stator pole irons (400) wound with stator coils (430), wherein the stator pole irons (400) are affixed at the cardinal points and intermediate points between the cardinal points and 
However Uskert teaches the claimed limitation as discussed above except wherein rotor poles at first opposite cardinal points are at a first polarity and the rotor poles at the other opposite cardinal points are at a second polarity.
Goretzki teaches wherein rotor poles (48,52) at first opposite cardinal points are at a first polarity (North) and the rotor poles (50, 54) at the other opposite cardinal points are at a second polarity (South) as shown in figure 1, for the advantageous benefit of providing improving controls for such a stepper motor which take account of the variations in load and the variations in applied voltage on the motor so that substantially the same expeditious arrival at the final rotor position is attained regardless of such variations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert by using rotor poles at first opposite cardinal points are at a first polarity and the rotor poles at the other opposite cardinal points are at a second polarity, as taught by Goretzki, to improve controls for such a stepper motor which take account of the variations in load and the variations in applied voltage on the motor so that substantially the same expeditious arrival at the final rotor position is attained regardless of such variations.
 

As to claim 4/1, Uskert teaches wherein each rotor pole (460) is magnetized using a permanent magnet or an electromagnetic magnet as shown in figures 9 and 11.  
As to claim 5/1, Uskert teaches wherein the circular electric motor (10) is configured to spin the fan blades (310) at variable speeds as shown in figure 1.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) and Goretzki (3,849714) as applied in claims 1 above, and further in view of Holocomb (US PG Pub 2015/0145364), Bertels (US PG Pub 2016/0152327) and Dierickx (8,723,344).
As to claim 2/1, Uskert in view of Goretzki teaches the claimed limitation as discussed above except wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole, wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor
Holcomb teaches wherein the generator comprises a solid state, non-rotating electromagnetic rotor (6) which generates a 360° revolving polar magnetic field which is emitted sequential from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole (Paragraph [0035]), for 
Bertels teaches wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor (Paragraph [0080]), for the advantageous benefit of  providing a fan can be driven at substantially increased rotation speed.
Dierickx teaches with at least a portion of the generated electric power being sent to a storage device where a portion of the stored power is utilized to re-excite the rotor of the generator (column 11, Lines 24-25), for the advantageous benefit of providing a kinetic energy harvesting system that can be used to capture mechanical energy that results from a moving vehicle and convert the mechanical energy into electrical energy that can be used to power various systems aboard the moving vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert in view of Goretzki by using wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole, wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric .  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) and Goretzki (3,849714) as applied in claims 1 above, and further in view of Dooley (US PG Pub 2007/0296215).
As to claim 3/1, Uskert teaches the claimed limitation as discussed above except wherein the stator pole irons are activated in sequence for spinning the spin rotor member.  
However Dooley teaches wherein the stator pole irons are activated in sequence for spinning the spin rotor member (paragraph [0023]), for the advantageous benefit of forcing rotation of the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert by using the stator pole irons are activated in sequence for spinning the spin rotor member, as taught by Dooley, to force rotation of the rotor.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) in view of Holocomb (US PG Pub 2015/0145364).
As to independent claim 6, Uskert teaches a generator coupled to a circular electric motor (10) affixed to a fan of a turbofan jet engine of an airplane(column 1, lines 14-13) and comprising: a motor support structure; a spin rotor member with arms (310) radiating toward the motor support structure having four cardinal points; and a plurality of stator pole irons (400) wound with stator coils (430), each stator pole iron (400) being affixed at the cardinal points and intermediate points between the cardinal points as shown in figures 1, 9, 11,
However Uskert teaches the claimed limitation as discussed above except wherein the generator powers the plurality of wound stator pole irons to sequentially excite windings on each stator pole iron such that a pair of stator pole irons opposite each other are each excited for a fixed or variable time after which a next pair of stator pole irons opposite each other are excited in a clockwise direction until all opposite pairs are excited and the process continues to maintain a desired spin velocity of the turbofan jet engine.  
Holocomb teaches wherein the generator powers the plurality of wound stator pole irons to sequentially excite windings on each stator pole iron such that a pair of stator pole irons opposite each other are each excited for a fixed (Paragraph [0173]), for the advantageous benefit of improving efficiency and simultaneously cogenerate electric power which is available for any appropriate use including powering the stator pole excitation system
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert in view of by using wherein the generator powers the plurality of wound stator pole irons to .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) and Holocomb (US PG Pub 2015/045364) as applied in claims 6 above, and further in view of Holocomb (US PG Pub 2015/0145364), Bertels (US PG Pub 2016/0152327) and Dierickx (8,723,344).
As to claim 7/6, Uskert in view of Holocomb teaches the claimed limitation as discussed above except wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole, wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor
Holcomb teaches wherein the generator comprises a solid state, non-rotating electromagnetic rotor (6) which generates a 360° revolving polar magnetic field which is emitted sequential from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole (Paragraph [0035]), for the advantageous benefit of improving efficiency and simultaneously cogenerate electric 
Bertels teaches wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor (Paragraph [0080]), for the advantageous benefit of  providing a fan can be driven at substantially increased rotation speed.
Dierickx teaches with at least a portion of the generated electric power being sent to a storage device where a portion of the stored power is utilized to re-excite the rotor of the generator (column 11, Lines 24-25), for the advantageous benefit of providing a kinetic energy harvesting system that can be used to capture mechanical energy that results from a moving vehicle and convert the mechanical energy into electrical energy that can be used to power various systems aboard the moving vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert in view of Holocomb by using wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole, wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to 
Uskert in view of Holocomb teaches the claimed limitation as discussed above except wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole,wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor
y from salient poles and moves parallel to the surface of the stator in a 360° circular motion as either a uni-pole, dipole, or four- 2P128737US00 pole (Paragraph [0035]), for the advantageous benefit of improving efficiency and simultaneously cogenerate electric power which is available for any appropriate use including powering the stator pole excitation system
Bertels teaches wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor (Paragraph [0080]), for the advantageous benefit of  providing a fan can be driven at substantially increased rotation speed.
Dierickx teaches with at least a portion of the generated electric power being sent to a storage device where a portion of the stored power is utilized to re-excite the rotor of the generator (column 11, Lines 24-25), for the advantageous benefit of providing a kinetic energy harvesting system that can be used to capture mechanical energy that results from a moving vehicle and convert the mechanical energy into electrical energy that can be used to power various systems aboard the moving vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert in view of Holocomb by using the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the 
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) as applied in claims 8, 10 above, and further in view of Holocomb (US PG Pub 2015/0145364), Bertels (US PG Pub 2016/0152327) and Dierickx (8,723,344).
As to claims 9/8 and 10/11, Uskert teaches the claimed limitation as discussed above except wherein the stator coils of the motor's stator are excited by a generator having a solid state, non-rotating electromagnetic rotor which generates a 360 degree revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the stator in a 360 degree circular motion as either a uni- pole, dipole, or four-pole, wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the electric motor with at least a portion of the generated electric power being sent to a storage device where a portion of the stored power is utilized to re-excite the rotor of the generator. 
 However Holocomb teaches wherein the generator comprises a solid state, non-rotating electromagnetic rotor which generates a 360° revolving polar magnetic field which is emitted sequentially from salient poles and moves parallel to the surface of the 
Bertels teaches wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor (Paragraph [0080]), for the advantageous benefit of  providing a fan can be driven at substantially increased rotation speed.
Dierickx teaches with at least a portion of the generated electric power being sent to a storage device where a portion of the stored power is utilized to re-excite the rotor of the generator (column 11, Lines 24-25), for the advantageous benefit of providing a kinetic energy harvesting system that can be used to capture mechanical energy that results from a moving vehicle and convert the mechanical energy into electrical energy that can be used to power various systems aboard the moving vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uskert a by using the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, and wherein the rotor is placed inside a stator of the generator and electric power leads from the generator are connected to the stator coils of the electric motor to excite the stator pole irons of the motor, as taught by Holocomb, Bertels and Dierickx, to improve efficiency and simultaneously cogenerate electric power which is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 29, 2021